 In the Matter Of MANHATTAN SHIRT COMPANY AND ISABrL D. SHERILL,BETTY ROSE DILLON, AND SYBIL L. DILLON, GUARDIAN FOR JAMESMcDuFF DILLON D/B/A LEXINGTON SHIRT COMPANY, EMPLOYERandAMALGAMATED CLOTHING WORKERS OF AMERICA, CIO, PETITIONERCase No. 3l#-RC-136.Decided June 9, 19!9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harry G.Carlson, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Manhattan Shirt Company, herein called Manhattan, is aNew York corporation engaged in the manufacture of shirts, pajamas,underwear, and neckwear in approximately eight plants located invarious States of the United States.The only plant concerned in thisproceeding is located at Lexington, North Carolina.During the year1948 Manhattan produced for use at this plant, piece goods, trimmings,bindings, buttons, and other materials valued at more than $100,000.Substantially all this material was shipped to Lexington from outsidethe State of North Carolina.During the same period, the Lexingtonplant produced finished garments valued at more than $100,000, nearlyall of which were shipped to Manhattan's warehouses located outsideNorth Carolina.Manhattan concedes that it is engaged in commercewithin the meaning of the Act.The Lexington Shirt Company, herein called Lexington, is a limitedpartnership formed under the laws of North Carolina, and is the suc-cessor to Lexington Shirt Corporation.Manhattan and the LexingtonShirt Corporation entered into an agreement whereby the latter agreedto manufacture dress shirts for Manhattan and to employ labor for84 N L. R. B., No. 14.100 MANHATTANSHIRT COMPANY101that purpose.This agreement is still in effect and governs the rela-tionship between Lexington and Manhattan. The physical properties.owned by Lexington are by this agreement leased to Manhattan for aperiod of years.Materials, to be made into shirts according to Man-hattan's specifications, are sent by Manhattan to Lexington, title tothe materials and finished products remaining always with Manhat-tan.Lexington pays the cost of maintenance of the building and in-surance thereon and on such machinery as it owns.All other costs.connected with the entire operation are paid for or reimbursed toLexington by Manhattan.The entire operation is under the super-vision of a representative of Manhattan, who is in complete charge ofproduction.Although the contract between Manhattan and Lexing-ton's predecessor provides that all labor shall be employed by Lexing-ton,Manhattan's representative in his uncontrolled judgment anddiscretionmay discharge from the company employ any employeethat he wishes and may reject any employee hired by the LexingtonCompany.He has complete control over all aspects of employer-employee relations of the plant.In view of the contractual relationship between Manhattan andLexington and the entire record in this case, we find that, as to theemployees at the Lexington, North Carolina, plant, Manhattan andLexington are joint Employers within the meaning of Section 2 (2)of the Act.'We find that both Employers are engaged in commercewithin the meaning of the National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All employees at the Lexington, North Carolina, plant, excludingexecutives, administrative employees, foremen, foreladies, assistantforemen, assistant foreladies, professional employees, quality inspec-tors, timekeepers, office and clerical workers, cashiers, and all super-visors as defined in the Act.' See NL R. B V.Long Lake Lumber Company and F. D. Robinson,138 F.(2d) 363(C A 9).853396-50-vol 84-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, and also excluding employees on strike who are not entitled toreinstatement, to determine whether or not they desire to be repre-sented, for purposes of collective bargaining, by Amalgamated Cloth-ing Workers of America, CIO.